—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 2, 1996, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to the crime of burglary in the second degree in full satisfaction of an 11-count indictment and was sentenced as a violent felony offender to a prison term of 2¼ to 4½ years. Defense counsel contends that there are no nonfrivolous issues which can be raised on appeal and seeks to be relieved as counsel for defendant. Upon our review of the record, we agree that no nonfrivolous issues are evident. The record reflects that defendant entered a knowing and voluntary plea of guilty and that he was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. In view of this, we accordingly affirm the judg*675ment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.